DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15;  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel et al. U.S. Pub. No. 2012/0323581 in view of Orvalho et al. U.S. Pub. No. 2019/0279410, Adams et al. U.S. Patent No. 10,770,092 and Mindlin et al. U.S. Pub. No. 2020/0380998.   
Re:  claims 1 and 15, Strietzel teaches 
1. A method for generating a viseme and corresponding intensity pair, comprising:  generating, by a server, a viseme… based at least on one of a clean vocal track or corresponding transcription; (“… the animation server 1802 receives a voice recording from the user… the animation server 1802 creates an audio track from the user voice recording by executing the audio track module 1812… the animation server 1802 can comprise a text-to-speech module that automatically generates an audio track for the user based on user-inputted and/or user selected text… the animation server 1802 converts the user audio track to a phoneme track comprising a plurality of phonemes by executing the phoneme module 1814… The animation server 1802 then executes the viseme module 1816 to generate a viseme track corresponding to the phonemes from the phoneme track.”; Strietzel, [0218], [0222], [0223], [0224])
The animation server creates an audio track from a user voice recording or user inputted text (clean vocal track or corresponding transcription), converts audio track to a phoneme track and generates a viseme track from the phoneme track (generating, by a server, a viseme… based on one of a clean vocal track or corresponding transcription).  Strietzel is silent, however, Orvalho teaches a corresponding intensity pair.  (“Each particular sound phoneme has a respective viseme in the form of a facial image having a shape the mouth makes when forming the particular sound… Based on the audio stream 712, a determination is made of the shape of the mouth for the particular sound in the frame… In the example in Fig. 8, the viseme contribution is represented by a single character+weight, comprising two bytes of data.  The weight may represent an intensity… Based on data captured from the audio stream(e.g., sound feed) various embodiments determine weights (e.g., intensities) of all detectable visemes).”; Orvalho, [0094], Figs. 7-8)
The server generates a viseme based on the audio stream (clean vocal track).  The viseme is represented by a single character+weight (intensity pair) and is applied to each expression or micro expression (“An intensity (e.g., a weight) may be applied to each expression or micro expression.”; Orvalho, [0090]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of generating a viseme and corresponding intensity pair, comprising: generating, by a server, a viseme and corresponding intensity pair based at least on one of a clean vocal track or corresponding transcription, in order to replicate the intimacy of in-person communication by introducing customized animatable 3D models that have facial expressions that mimic those of their respective users, as taught by Orvalho. ([0024])  
Strietzel is silent, however, Adams teaches generating, by the server, a compressed audio file based at least on one of the viseme, the corresponding intensity, music, or visual offset; (“The audio data access component 140 of the remote system 114 may access the requested song.  Accessing the song, or other audio data, may include accessing a database of the remote system 114 where audio data corresponding to the song is stored… the audio data may be stored and/or accessed in a compressed format, such as *.MP3 and/or *.AAC… In examples, a large number of requests to generate viseme data may be provided to the system… one or more queues may be established to store and organize the viseme data generation requests… one or more priorities may be assigned to the viseme data generation requests.  The one or more priorities may be based at least in part on factors such as the number of requests to generate viseme data for a given song… the audio data corresponding to the response, here a song, may be received…the received audio data may be in a compressed file format, such as *.MP3 or *.AAC.”; Adams, col. 6, lines 39-52, col. 14, lines )
Compressed audio data, such as *.MP3 data, is generated based on a song (music).  Compressed audio data is generated based on viseme data for a song.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of generating, by the server, a compressed audio file based at least on one of the viseme, the corresponding intensity, music, or visual offset, in order to associate one or more visemes with the portions of the audio data that correspond to lyrics of the song, as taught by Adams. (col. 2, lines 50-52)  
Strietzel is silent, however, Mindlin teaches and generating, by the server or a client end application, a buffer of raw pulse-code modulated (PCM) data based on decoding at least a part of the compressed audio file, (“Time-domain data may refer to data that describes a phenomenon such as sound with respect to time… system 100 may load time-domain data 204 from storage (e.g., storage facility 10… time-domain data 204 may be encoded when accessed by system 100 and, as such, may require decoding before the time-domain data can be transformed or otherwise used.  For instance, the time-domain data may be encoded in one particular format (e.g., MP3, MPR, Ogg, etc.) and may need to be decoded to a raw format (e.g., PCM, WAV, etc.) prior to being transformed into the frequency domain… For example… animation data (e.g., phoneme data, viseme data, etc.)… may be integrated together with the frequency-domain data 210 in a particular payload 310 in the same way as the time-domain data 204 described above and illustrated in Fig. 4C.”; Mindlin, [0029], [0030], [0052])  
Sound or audio data is loaded from storage (which would include a buffer), encoded (compressed audio file) when accessed by the system and decoded to a raw format, such as PCM (raw pulse-code modulated (PCM) data based on decoding at least a part of the compressed audio file), before being transformed or otherwise used.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of generating, by the server or a client end application, a buffer of raw pulse-code modulated (PCM) data based on decoding at least a part of the compressed audio file, in order to provide significant efficiency gains and performance improvements for systems performing frequency-domain operations that have access to frequency-domain data encoded in a known form, as taught by Mindlin. ([0013])  
Strietzel teaches wherein the viseme is scheduled to align with a corresponding phoneme. (“… a viseme can represent the particular facial and oral positions and movements that occur alongside the voicing of phoneme… each individual phoneme in the phoneme track is mapped to a corresponding viseme using a mapping table and stored in the proper order in the viseme track… The animation server 1802 then executes the viseme module 1816 to generate a viseme track corresponding to the phonemes from the phoneme track… this viseme track is advantageously used to animate the 3D model inserted into the background media content so that the 3D model “lip syncs” the words captured from the user (the audio track).  For example, the viseme track can comprise a plurality of instructions for manipulating and/or animating a mouth portion of a 2D or 3D model.  The animation instructions can control the movement of key points of the animation rig corresponding to face muscles, the mouth the eyebrows, and/or eyes… ”; Strietzel., [0211], [0224])
The animation server generates a viseme track corresponding to the phonemes from the phoneme track, such that, the 3D model (animated character) lip syncs the words captured from the user’s audio track (viseme is scheduled to align with a corresponding phoneme). 
Re:  claim 7, Strietzel teaches
7. The method of claim 1 further comprising scheduling the phoneme to align with at least one of a corresponding mouth shape or facial expression of an animated character. (“… a viseme can represent the particular facial and oral positions and movements that occur alongside the voicing of phoneme… each individual phoneme in the phoneme track is mapped to a corresponding viseme using a mapping table and stored in the proper order in the viseme track… The animation server 1802 then executes the viseme module 1816 to generate a viseme track corresponding to the phonemes from the phoneme track… this viseme track is advantageously used to animate the 3D model inserted into the background media content so that the 3D model “lip syncs” the words captured from the user (the audio track).  For example, the viseme track can comprise a plurality of instructions for manipulating and/or animating a mouth portion of a 2D or 3D model.  The animation instructions can control the movement of key points of the animation rig corresponding to face muscles, the mouth the eyebrows, and/or eyes… ”; Strietzel., [0211], [0224])
The animation server generates a viseme track (mouth shapes) corresponding to the phonemes from the phoneme track, such that, the 3D model (animated character) lip syncs the words captured from the user’s audio track (scheduling the phoneme to align with at least one of a corresponding mouth shape or a facial expression of an animated character). Also, the animation controlling the mouth portion for the viseme also controls movement of facial muscles, such as, the mouth, eyebrows and/or eyes (facial expression of the animated character).  
Claims 2, 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho, Adams and Mindlin as applied to claims 1 and 15 above, and further in view of Kaneko et al. U.S. Patent No. 6,332,123.  
Re:  claims 2 and 16, Strietzel is silent, however, Kaneko teaches 
2. The method of claim 1 further comprising storing the viseme and corresponding intensity pair in an intermediary file. (“The time adjuster 2 is provided to control the input of a mouth-shape parameter into the picture generator 6 on the basis of the duration of each phoneme… The converter 3 converts the vocal sound feature from the speech synthesizer 1 to a mouth-shape feature corresponding to the phoneme concerned.  The mouth-shape features are, for example, (1) the degree of opening of the mouth… (2) the degree of roundness of lips… In response to the mouth-shape feature corresponding to the phoneme concerned, provided from the speech feature to mouth-shape feature converter 3, the unit 5 refers to the conversion table 4 to read out therefrom a set of values of mouth-shape parameters for the phoneme.  The gate 10 is provided for controlling whether or not the above-mentioned mouth-shape parameters for the phoneme are sent to the picture generator 6, and this sends the mouth-shape parameters to the picture generator 6 by the number of times specified by the time adjuster 2 (a value obtained by multiplying the above-mentioned number of times by 1/30 second being the time for displaying the mouth shape for the phoneme)… The conversion table 4 for converting the mouth-shape feature to the corresponding mouth-shape parameter is a table which provides the parameter values for representing a concrete mouth-shape for each of the afore-mentioned mouth-shape features.  Examples of parameters for representing mouth shapes are shown in Figs. 2A and 2B… The memory 9 is provided for storing, for at least one frame period, the mouth-shape parameters used for synthesizing a picture of the preceding frame”; Kaneko, col. 4, lines 52-56, col. 4, line 62-col. 5, line 5  col. 5, lines 14-26, lines 54-59, col. 8, lines 41-64, Figs. 1, 2A-B and 4)
The mouth-shape parameter is considered to include the viseme and the corresponding intensity pair.  Fig. 4 illustrates the memory 9 (intermediary file) that stores the mouth shaped parameters for at least one frame period.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of storing the viseme and corresponding intensity pair in an intermediary file, in order to permit the representation of mouth-
Re:  claims 3 and 17, Strietzel is silent, however, Kaneko teaches
3. The method of claim 2, wherein the viseme and corresponding intensity pair is stored in the intermediary file with specific timings for the viseme and corresponding intensity. (“The time adjuster 2 is provided to control the input of a mouth-shape parameter into the picture generator 6 on the basis of the duration of each phoneme… The converter 3 converts the vocal sound feature from the speech synthesizer 1 to a mouth-shape feature corresponding to the phoneme concerned.  The mouth-shape features are, for example, (1) the degree of opening of the mouth… (2) the degree of roundness of lips… In response to the mouth-shape feature corresponding to the phoneme concerned, provided from the speech feature to mouth-shape feature converter 3, the unit 5 refers to the conversion table 4 to read out therefrom a set of values of mouth-shape parameters for the phoneme.  The gate 10 is provided for controlling whether or not the above-mentioned mouth-shape parameters for the phoneme are sent to the picture generator 6, and this sends the mouth-shape parameters to the picture generator 6 by the number of times specified by the time adjuster 2 (a value obtained by multiplying the above-mentioned number of times by 1/30 second being the time for displaying the mouth shape for the phoneme)… The conversion table 4 for converting the mouth-shape feature to the corresponding mouth-shape parameter is a table which provides the parameter values for representing a concrete mouth-shape for each of the afore-mentioned mouth-shape features.  Examples of parameters for representing mouth shapes are shown in Figs. 2A and 2B… The memory 9 is provided for storing, for at least one frame period, the mouth-shape parameters used for synthesizing a picture of the preceding frame”; Kaneko, col. 4, lines 52-56, col. 4, line 62-col. 5, line 5  col. 5, lines 14-26, lines 54-59, col. 8, lines 41-64, Figs. 1, 2A-B and 4)
The mouth-shape parameter is considered to include the viseme and the corresponding intensity pair.  The mouth-shape parameter also includes the timing from the time adjuster that indicates the amount of time for displaying the mouth-shape for the phoneme (specific timings for the viseme and the corresponding intensity).  Fig. 4 illustrates the memory 9 (intermediary file) that stores the mouth shaped parameters for at least one frame period.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of the viseme and corresponding intensity pair is stored in the intermediary file with specific timings for the viseme and corresponding intensity, in order to permit the representation of mouth-shape variations, which correspond accurately to speech outputs and agree with the durations of phonemes, as taught by Kaneko. (col. 2, lines 10-14)  
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho, Adams and Mindlin as applied to claims 1 and 15 above, and further in view of Okada et al. EP 0 668 700 A2 and Fujimoto et al. 2006/0072399.  
Re:  claims 4 and 18, Strietzel is silent, however, Okada and Fujimoto teach, 
4. The method of claim 1, wherein the frequency of decoding the compressed audio file is based on the size of the buffer. (“The internal delay time of the audio decoder 2 is the sum of the time required to read an audio stream form the bit buffer 12… and the decoding time of the decode core circuit 13… The internal delay time of the bit buffer 12 changes in accordance with the size of the audio stream in the bit buffer12.  The larger the audio stream, the greater the internal delay.”; Okada, col. 10, lines 40-49)
The frequency of decoding the audio stream (compressed audio file) is based on the size of the audio stream in the bit buffer.  Strietzel and Okada are silent, however, Fujimoto teaches that the buffer size is adaptable and changes to match the size of the audio data.  (“The audio buffer section 6 is a semiconductor memory, which can store audio data that has been separated by the system decoding section 1.  Its buffer size changes with the compression rate encoded audio data to process, and may be in the range of several kilobytes to several tens of kilobytes, for example… ”; Fujimoto, [0074])
Fujimoto can be combined with Strietzel and Okada such that the bit buffer of Okada is the audio buffer of Fujimoto that changes its buffer size to correspond with the compression rate of the encoded audio data.  Thus, the frequency of decoding the audio stream is based on the size of the audio stream of Okada and the corresponding audio buffer size of Fujimoto.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of the frequency of decoding the compressed audio file is based on the size of the buffer, in order to improve synchronization between the audio and video output, as taught by Okada (col. 8, lines 20-26)  and in order to play back audio and video synchronously with each other even if the lag of video playback varies, as taught by Fujimoto ([0009]).   
Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being Strietzel in view of Orvalho, Adams and Mindlin as applied to claims 1 and 15 above, and further in view of Tsingos et al. WO 2011/143107 A1.  
Re:  claims 5 and 19, Strietzel is silent, however, Tsingos teaches
5. The method of claim 1 further comprising feeding, by the server, the PCM data to a user equipment. (“At launch time, the server typically loads all the synthetic language definition files and grain dictionary (or dictionaries) specified for a game… When the grains stored in the dictionary are pre-encoded (including being compressed), the synthesized language frames can be directly forwarded to the client… Each language typically comprises a dictionary and a language definition file.  The dictionary can be a PCM audio file containing a number of words and sentences… that define the alien language.  The language definition file segments the dictionary into atomic elements (“grains”) that will be triggered (selected and retrieved) by the interactive synthesis system.  Each grain can contain additional metadata such as pitch, intensity level (e.g., normal, whisper, and shouting), speech type, (voiced, unvoiced, transient) or description flag indicating whether it should begin or end a sentence.)”; Tsingos, p. 21, lines 17-24, line 28-p. 22, line 1)
The dictionary is a PCM audio file that includes language definition file segments called grains that are transmitted (feeding, by the server) from the server to the client (the PCM data to a user equipment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of feeding, by the server, the PCM data to a user equipment, in order to generate a scrambled version of speech uttered by a user in a way that is compelling and efficiently implemented in game and chat room applications, as taught 
Re:  claims 6 and 20, Strietzel is silent, however, Tsingos teaches
6. The method of claim 1 further comprising transmitting, by the server, the PCM data to a user equipment upon request. (“At launch time, the server typically loads all the synthetic language definition files and grain dictionary (or dictionaries) specified for a game… When the grains stored in the dictionary are pre-encoded (including being compressed), the synthesized language frames can be directly forwarded to the client… Each language typically comprises a dictionary and a language definition file.  The dictionary can be a PCM audio file containing a number of words and sentences… that define the alien language.  The language definition file segments the dictionary into atomic elements (“grains”) that will be triggered (selected and retrieved) by the interactive synthesis system.  Each grain can contain additional metadata such as pitch, intensity level (e.g., normal, whisper, and shouting), speech type, (voiced, unvoiced, transient) or description flag indicating whether it should begin or end a sentence.)”; Tsingos, p. 21, lines 17-24, line 28-p. 22, line 1)
The dictionary is a PCM audio file that includes language definition file segments called grains that are transmitted (transmitting, by the server) from the server to the client (the PCM data to a user equipment upon request).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of transmitting, by the server, the PCM data to a user equipment upon request, in order to generate a scrambled version of speech uttered by a user in a way that is compelling and efficiently implemented in game and chat room applications, as taught by Tsingos. (p. 4, lines 3-6)  
Claims 8;  10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho and Adams.   
Claim 8 is a method analogous to the method of claim 1, is similar and scope and is rejected under the same rationale.  Claim 8 has an additional limitations.  Re:  claim 8, Strietzel teaches
8. A method for generating a viseme event and corresponding intensity pair, comprising:… and inserting, by the server, a viseme generator based at least on one of a processing buffer or the compressed audio file, (“… certain systems and methods allow an individualized 3D head model to be inserted into a video template and facially animated so as to “lip sync” the corresponding voice track… (“The animation server 1802 further comprises an audio track module 1812, a phoneme module 1814, a viseme module 1816, a composition module 1818, and a content aggregation module 1820… the audio track module 1812 is configured to convert a voice recording received from one of the communications devices 1804 into an audio track… The audio track can be stored using a digital audio encoding format, such as Waveform (.wav) or MPEG-1 Audio Layer 3 (.mp3) audio formats…”; Strietzel, [0077])
The server inserts and facially animates (viseme generator) a  3D model that includes visemes to lip synch the corresponding voice track (audio file).  The audio track can be encoded (compressed audio file).  
Claim 10 is a method analogous to the method of claim 7, is similar in scope and is rejected under the same rationale.  
Re:  claim 11, Strietzel teaches 
11. The method of claim 10, wherein the mouth shape or facial expression of the animated character is created based on the viseme. (“A viseme module 1816 can be configured to convert the phoneme track into a viseme track… a viseme is the visual counterpart of a phoneme and represents the basic unit of speech in the visual domain… a viseme can represent the particular facial and oral positions and movements that occur alongside the voicing of phoneme… For example, the viseme track can comprise a plurality of instructions for manipulating and/or animating a mouth portion of a 2D or 3D model.”; Strietzel, [0211])
The viseme represents facial and oral positions (mouth shape or facial expression of the animated character is created based on the viseme) and movements.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho and Adams as applied to claim 8 above, and further in view of Fujimoto.   
Re:  claim 9, Strietzel teaches 
9. The method of claim 8, wherein the scheduling of the viseme is based on the size of the processing buffer. (“… certain systems and methods allow an individualized 3D head model to be inserted into a video template and facially animated so as to “lip sync” the corresponding voice track… (“The animation server 1802 further comprises an audio track module 1812, a phoneme module 1814, a viseme module 1816, a composition module 1818, and a content aggregation module 1820… the audio track module 1812 is configured to convert a voice recording received from one of the communications devices 1804 into an audio track… The audio track can be stored using a digital audio encoding format, such as Waveform (.wav) or MPEG-1 Audio Layer 3 (.mp3) audio formats…”; Strietzel, [0077])
The server inserts (schedules) and facially animates (scheduling of the viseme) a  3D model that includes visemes to lip synch the corresponding voice track (audio file).  The audio track can be stored in an encoded format.  Strietzel is silent, however, Fujimoto teaches that the buffer size is adaptable and changes to match the size of the encoded audio data.  (“The audio buffer section 6 is a semiconductor memory, which can store audio data that has been separated by the system decoding section 1.  Its buffer size changes with the compression rate encoded audio data to process, and may be in the range of several kilobytes to several tens of kilobytes, for example… ”; Fujimoto, [0074])
Fujimoto can be combined with Strietzel such that the storing of the audio track of Strietzel is performed using he audio buffer of Fujimoto.  Fujimoto’s audio buffer changes its size to correspond with the compression rate of the encoded audio data.  Thus, the scheduling of the viseme is based on the size of the encoded audio track of Strietzel corresponding audio buffer size of Fujimoto.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of the scheduling of the viseme is based on the size of the processing buffer, in order to play back audio and video synchronously with each other even if the lag of video playback varies, as taught by Fujimoto ([0009]).   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho and Adams as applied to claim 8 above, and further in view of Okada and Fujimoto.  
Claim 12 is a method analogous to the method of claim 1, is similar in scope and .  
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of Orvalho and Adams as applied to claim 8 above, and further in view Tsingos.  
Re:  claim 13, Strietzel is silent, however, Tsingos teaches 
13. The method of claim 8 further comprising feeding, by the server, the compressed audio file to a user equipment. (“At launch time, the server typically loads all the synthetic language definition files and grain dictionary (or dictionaries) specified for a game… When the grains stored in the dictionary are pre-encoded (including being compressed), the synthesized language frames can be directly forwarded to the client… Each language typically comprises a dictionary and a language definition file.  The dictionary can be a PCM audio file containing a number of words and sentences… that define the alien language.  The language definition file segments the dictionary into atomic elements (“grains”) that will be triggered (selected and retrieved) by the interactive synthesis system.  Each grain can contain additional metadata such as pitch, intensity level (e.g., normal, whisper, and shouting), speech type, (voiced, unvoiced, transient) or description flag indicating whether it should begin or end a sentence.)”; Tsingos, p. 21, lines 17-24, line 28-p. 22, line 1)
The dictionary is a PCM audio file that includes language definition file segments called grains that are transmitted (feeding, by the server) from the server to the client (the PCM data to a user equipment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Strietzel by adding the feature of feeding, by the server, the compressed audio file to a user 
Claim 14 is a method analogous to the method of claim 6 is similar in scope and is rejected under the same rationale.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612